Exhibit 10.14



 

RESIGNATION AND RELEASE AGREEMENT

 

THIS RESIGNATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered
into as of January 31, 2017 (the “Effective Date”), by and between Jonathan Read
(the “Executive”) and TimefireVR Inc. (together with its subsidiaries, the
“Company”).

 

WHEREAS, the Executive was employed as Chief Executive Officer and Secretary of
the Company, and also served on the Board of Directors and as its Chairman;

 

WHEREAS, the parties wish to resolve all outstanding claims and disputes between
them in an amicable manner;

 

NOW, THEREFORE, in consideration of the mutual promises, acknowledgments,
representations, warranties, and covenants set forth in this Agreement, the
sufficiency of which the parties acknowledge, it is agreed as follows:

 

1. Resignation of the Executive. The Executive hereby resigns as Chief Executive
Officer and Secretary of the Company and resigns from all positions on the Board
of Directors, and the Company accepts the Executive’s resignation, effective as
of the Effective Date. All past due salary shall be paid upon execution of this
agreement

2. Consulting Agreement. For a period of six months from the Effective Date, the
Executive shall serve as an independent contractor providing the Company with
the services, advice and counsel necessary to facilitate the orderly transition
of management, in exchange for which the Company shall provide the Executive
monthly compensation in the amount of $12,500, in equal installments of $6,250
payable on the fifteenth and last day of each month. The Executive shall not be
required to perform any services except to respond to inquiries form the
Company, its attorneys and/or its auditors. The Executive shall be responsible
for all applicable federal, state, social security and other taxes. If the
Executive provides written notice to the Company that the Company is delinquent
in any payment of consulting fees described in this Section 2 and the Company
does not pay the Executive all delinquent sums within seven days of the
Company’s receipt of such notice, it shall be a breach of this Agreement (except
as provided by Section 11 herein).

3. Vesting of Restricted Stock Units. Except as provided in Section 15, the
500,000 Restricted Stock Units granted to the Executive in September 2016, to
the extent unvested, shall fully and immediately vest as of the Effective Date
and remain deliverable in accordance with their terms notwithstanding the
termination of the Executive’s employment or services as a consultant. All other
terms of the Restricted Stock Unit agreement, and the Company’s 2016 Equity
Incentive Plan pursuant to which such agreement was made, shall remain in
effect.

4. Non-Competition. For a period of one year, the Executive shall not, directly
or indirectly, individually or through any other person, whether as an employee,
officer, employer, owner, operator, manager, advisor, consultant, agent,
partner, director, stockholder, joint venturer, member, or otherwise, engage in
or assist others to engage in the business of developing, commercializing, or
marketing any virtual reality software or application for any technology
platform that is broadly considered a “meta-verse” or a large scale “social
network site” or such features as real estate sales, user commerce, or any site
that is substantially similar to Hypatia in look or feel. The Executive also
agrees to not hire any past or present employees of the Company including its
subsidiaries or induce them to terminate their employment.

5. Amendment of Indemnification Agreement. The Indemnification Agreement entered
into between the Executive and the Company as of September 7, 2016 is hereby
amended by inserting the following sentence at the end of Section 1(d)
(definition of “Corporate Status”):

It is expressly understood and agreed that the Indemnitee shall have been made,
or threatened to be made, a party to a Proceeding “by reason of his Corporate
Status” if the Indemnitee has been made, or threatened to be made, a party to
such Proceeding as a direct or indirect result of his presentation of and
reliance upon any information presented by Timefire LLC and its related parties
as part of the Company’s merger and financing which took place in September
2016.

6. Transfer of Property and Contacts. Within five business days of the Effective
Date, the Executive will return all Company property, including, but not limited
to, any keys to Company offices, Company debit or credit cards, and all
passwords and log-in information for Company software and hardware including
computers, tablet computers and mobile phones. To the extent requested by the
Company’s management, the Executive will also provide the contact information
for current or potential business associates and service providers of the
Company if such contacts are in the exclusive possession of the Executive.

7. Press Release. On or prior to the date on which a Form 8-K reporting the
resignation of the Executive is filed with the Securities and Exchange
Commission, the Company shall issue a press release concerning the resignation
with language acceptable to both the Executive and the Company. In the press
release, the Company will acknowledge the important role the Executive played in
finding and negotiating the Timefire LLC acquisition, locating financing for the
Company and consummating the acquisition.

8. Donation to Charitable Organization. Within 30 calendar days of the Effective
Date, Mr. John Wise, President of the Company, shall donate $2,500 in personal
funds to Return to Freedom.org a 501(c)(3)charitable organization designated by
the Executive “in memory of Helen Heath.”

9. No Admission of Liability. Nothing in this Agreement shall be construed as an
admission of liability or wrongdoing by the Company, its past and present
affiliates, officers, directors, owners, executives, attorneys, or agents, and
the Company specifically disclaims liability to or wrongful treatment of the
Executive on the part of itself, its past and present affiliates, officers,
directors, owners, employees, attorneys, and agents. Additionally, nothing in
this Agreement shall be construed as an admission of liability or wrongdoing by
the Executive and the Executive specifically disclaims liability to or wrongful
acts directed at the Company.

10. Release of Known and Unknown Claims by the Executive; General Release by the
Company. In consideration of the provisions this Agreement, and excepting only
the obligations created by or otherwise acknowledged in this Agreement, the
Executive hereby releases and discharges the Company, as well as its respective
current and former officers, directors, (the officers and directors in their
corporate and personal capacities), shareholders, employees, representatives,
attorneys and agents, from any and all claims, demands, liabilities, suits or
damages, whether known or unknown, of any type or nature including, but not
limited to those claims arising from or in any way related to the Executive’s
employment with the Company, or the termination thereof.

This release specifically includes, without limitation, all claims for wrongful
discharge, breach of express or implied contract (except as to the obligations
acknowledged in this Agreement), defamation, fraud, misrepresentation,
compensatory and/or other relief relating or in any way connected with the
terms, conditions, and benefits of employment (except as to the obligations
acknowledged in this Agreement), discrimination based on race, color, sex,
religion, national origin, age, marital status, handicap and medical condition,
and/or all claims arising under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973,
the Civil Rights Acts of 1866 and 1991, 42 U.S.C. § 2000e et seq., the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, the Equal Pay Act of 1963, the Family and Medical Leave Act of 1993, the
Fair Labor Standards Act of 1938, the Older Workers Benefit Protection Act of
1990, the Occupational Safety and Health Act of 1970, the Worker Adjustment and
Retraining Notification Act of 1989, the Sarbanes-Oxley Act of 2002, COBRA, as
well as any other federal, state, or local statute, regulation, or common law
regarding employment, employment discrimination, termination, retaliation, equal
opportunity, or wage and hour. Provided, however, this release does not include
a waiver of any rights under The Dodd-Frank Wall Street Reform and Consumer
Protection Act or The Defend Trade Secrets Act of 2016.

The Company and the Executive acknowledge that this release in no way waives or
limits the obligations of the Company to indemnify the Executive against claims
brought against the Executive in his capacity as an officer of the Company in
accordance with the indemnification provisions of the Company’s certificate of
incorporation, bylaws, and/or applicable state law.

In consideration of the provisions this Agreement, the Company hereby releases
and discharges the from any and all claims, demands, liabilities, suits or
damages, whether known or unknown, of any type or nature including, but not
limited to those claims arising from or in any way related to the Executive’s
employment with the Company, services as an officer and/or director, or the
termination of his employment.

11. Compliance with the Age Discrimination in Employment Act of 1967. The
Executive is 40 years of age or older upon the Effective Date. The Executive
acknowledges and agrees that he was provided 21 days to consider this Agreement
and to consult with counsel and the Company has advised the Executive of his
right to do so. To the extent that the Executive has taken less than 21 days to
consider this Agreement, the Executive acknowledges that he has had sufficient
time to consider the Agreement and to consult with counsel and that he did not
desire additional time. The terms of this Agreement will not become effective or
enforceable for seven calendar days following the Effective Date, during which
time the Executive may revoke this Agreement by notifying the undersigned
representative of the Company in writing by registered letter. To the extent a
payment of consulting fees as provided under Section 2 would be payable during
the seven calendar days following the Effective Date, such fees will accrue, but
not be payable until the expiration of such seven day period, and it shall not
be a breach of this Agreement.

12. EEOC Complaints. The Executive represents that he has not filed any
complaints or charges against the Company with the Equal Employment Opportunity
Commission, or with any other federal, state or local agency or court, and
covenants that he will not seek to recover on any claim released in this
Agreement, except as permitted under The Dodd-Frank Wall Street Reform and
Consumer Protection Act or The Defend Trade Secrets Act of 2016.

13. Claims by Others. The Executive agrees that he will not encourage or assist
any of the Company’s employees to litigate claims or file administrative charges
against the Company or its past and present affiliates, officers, directors,
owners, employees and agents, unless required to provide testimony or documents
pursuant to a lawful subpoena or other compulsory legal process.

14. Amendment of Employment Agreement. The Executive and the Company hereby
agree to waive or amend the terms of the Employment Agreement entered into
between the Company and the Executive, effective September 13, 2016, to the
extent inconsistent with any provision in this Agreement. All other provisions
of the Employment Agreement which by their terms shall survive the termination
of the Executive’s employment, except insofar as they contradict anything
contained in this Agreement, shall remain in effect. Without limitation, the
Executive acknowledges he remains subject to the confidentiality provisions of
the Employment Agreement.

15. Remedy for Breach. In the event the Company breaches any provision of this
Agreement, or the provisions of Section 8 are breached by John Wise, and such
breach is not waived, in writing, by the Executive, and in any event the Company
or individual, as applicable fails to cure the breach within seven days of the
receipt of written notice, this Agreement shall be null and void, and the terms
of the Executive’s Employment Agreement, effective September 13, 2016, shall be
restored to immediate and full effect. For avoidance of doubt, this Section 15
shall not be construed to enlarge the seven days period in Section 2.

16. Information Requests. The Executive agrees, during the six-month period
following the Effective Date, to respond promptly (no later than one business
day) to requests from the Company for information related to the Executive’s
employment and cooperate with the transition of the Executive’s previous
employment activities.

17. Legal Advice. The Executive acknowledges that he has been advised to consult
with an attorney of his choice with regard to this Agreement. The Executive
hereby acknowledges that he understands the significance of this Agreement, and
represents that the terms of this Agreement are fully understood and voluntarily
accepted by his.

18. Confidentiality. The Executive and the Company agree that neither he nor
they, nor any of their agents or representatives will disclose, disseminate
and/or publicize, or cause or permit to be disclosed, disseminated or
publicized, the existence of this Agreement, any of the terms of this Agreement,
or any claims or allegations which the Executive believes he or they could have
made or asserted against one another, specifically or generally, to any person,
corporation, association or governmental agency or other entity except: (i) by
means of mutually agreed upon language in a press release or Form 8-K as
described herein; (ii) to the extent necessary to report income to appropriate
taxing authorities; (iii) in response to an order of a court of competent
jurisdiction or subpoena issued under the authority thereof; (iv) in response to
any inquiry or subpoena issued by a state or federal governmental agency; or (v)
pursuant to the provisions of The Dodd-Frank Wall Street Reform and Consumer
Protection Act or The Defend Trade Secrets Act of 2016. Provided, however, that
notice of receipt of any order or subpoena described in clause (iii) shall be
emailed to TimefireVR Inc., attention Jeffrey Rassas, jrassas@gmail,com, and in
the case of the Executive, to Jonathan Read, jread@quadratum1.com, within 24
hours of the receipt of such order or subpoena, so that both Executive and the
Company will have the opportunity to assert what rights they have to
non-disclosure prior to any response to the order, inquiry or subpoena.

19. Non-Disparagement. The Executive and the Company agree to refrain from
disparaging or making any unfavorable comments, in writing or orally, about the
other party and about the Company’s current or prior management, operations,
policies, or procedures. Provided, however, that this shall not prohibit the
Executive from making truthful statements under the circumstances described in
Section 18, clauses (iii) through (v) of this Agreement.

20. Prior Agreements. This Agreement sets forth the entire agreement between the
Executive and the Company, and fully supersedes any and all prior agreements or
understandings between them regarding its subject matter; provided, however,
that nothing in this Agreement is intended to or shall be construed to modify,
impair or terminate any obligation of the Executive or the Company pursuant to
provisions of the Employment Agreement that by their terms continues after the
Executive’s separation from the Company’s employment. Except as provided herein,
all other agreements between the Company and the Executive are null and void and
no longer enforceable. This Agreement may only be modified by written agreement
signed by both parties.

21. Miscellaneous.

(a)   The Company and the Executive agree that in the event any provision of
this Agreement is deemed to be invalid or unenforceable by any court or
administrative agency of competent jurisdiction, or in the event that any
provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from the Agreement and the remainder of the
Agreement shall remain in full force and effect.

 

(b)  This Agreement shall be governed or interpreted according to the internal
laws of the State of Nevada without regard to choice of law considerations and
all claims relating to or arising out of this Agreement, or the breach thereof,
whether sounding in contract, tort, or otherwise, shall also be governed by the
laws of the State of Nevada without regard to choice of law considerations.

 

(c)   In the event that there is any controversy or claim arising out of or
relating to this Agreement, or to the interpretation, breach or enforcement
thereof, and any action or proceeding is commenced to enforce or contest the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.

 

(d)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

 

(i) The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement. If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.

 

   (ii) If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and binding
and of like effect as though such provisions were not included.

 

[Signature Page To Follow]




 

 



 





PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

TIMEFIREVR INC.

 



 

By: /s/ Jeffrey Rassas                              

    Jeffrey Rassas

    Chief Strategy Officer

 

 

Solely with respect to Section 8:

 

 

/s/ John Wise                                           

    John Wise, in his personal capacity

 

 

 

 

I have carefully read this Agreement and understand that it contains a release
of known and unknown claims. I acknowledge and agree to all of the terms and
conditions of this Agreement. I further acknowledge that I enter into this
Agreement voluntarily with a full understanding of its terms.

 

 

 

/s/ Jonathan Read                

     Jonathan Read